Citation Nr: 0813398	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  01-08 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-operative reoccurring perianal cysts to 
include perirectal fistulae.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from December 1988 to 
January 1995.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted entitlement to service connection for 
reoccurring perianal cyst, postoperative, evaluated as zero 
percent disabling effective from August 8, 1997.    

The veteran disagreed with the evaluation and in a rating 
decision in August 1999 the RO assigned a 10 percent 
disability evaluation effective from August 8, 1997.  That 
grant, however, does not represent a total grant of benefits 
sought on appeal, thus this claim for increase remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2005 the veteran withdrew his request for a hearing 
before a member of the Board.  Regulations provide that a 
veteran may withdraw a hearing request at any time before the 
date of the hearing.  See 38 C.F.R. § 20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board remanded the claim in January 2001 and in May 2005 
for further development. 

The Board also noted in the May 2005 remand, that the veteran 
had filed claims for a clothing allowance and a total 
disability rating due to individual unemployability based on 
his service-connected disabilities and referred these issues 
to the RO for disposition.  It does not appear from the 
claims file that action has been taken on these issues; 
therefore, they are again referred to the RO for appropriate 
consideration.  

In a November 2006 statement from the veteran, he stated that 
his knee pain and neck pain with mobility problems due to 
each were getting worse.  This is considered an implied claim 
for an increased rating for his service-connected cervical 
spine and left knee disorders and is referred to the RO for 
appropriate consideration.


REMAND

Further development is required prior to appellate review.

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for post-operative reoccurring perianal cyst.  In such a 
case, the United States Court of Appeals for Veterans Claims 
has held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Meeks v West, 12 Vet. App. 352 (1999), 
(38 U.S.C.A. § 5110 and its implementing regulations do not 
require that the final rating be effective from the date of 
the claim).  The veteran's disability was assigned a 10 
percent evaluation under Diagnostic Codes 7899-7803, as 
analogous to a rating for superficial, unstable scars.  In a 
statement of the case issued in October 2001, the RO also 
considered evaluation by analogy under the provisions for 
evaluation of anal fistula under Diagnostic Code (DC) 7335 in 
the schedule of ratings for the digestive system.  DC 7335 
provides that a disability of fistula in ano is to be rated 
as for impairment of sphincter control which is DC 7332.  
38 C.F.R. § 4.114, DCs 7335-7332.  Pursuant to the Board 
instructions in a May 2005 remand, the veteran was provided a 
VA examination in October 2007.  The examiner provided an 
opinion that the veteran's perirectal fistulae were most 
likely due to or the result of the veteran's service-
connected recurrent postoperative rectal cysts.  In a 
supplemental statement of the case issued in October 2007, 
the RO again considered evaluating the veteran's disability 
under DCs 7335 and 7332 but found that the veteran did not 
meet the criteria for a 30 percent evaluation under these 
DCs.  The issue has been recharacterized to include 
perirectal fistulae.  

The examination report indicates that the veteran has had 
several surgeries for reoccurring perianal cyst and 
perirectal fistulae with the most recent having been in 2004.  
The examiner also referred to a most recent scar with a 
suture in situ.  In an August 2005 statement, the veteran 
mentioned the difficulty in his obtaining transportation to 
appear for a VA examination and stated that traveling by some 
means irritated and made the surgical area from his perianal 
cyst flare-up.  The veteran has also previously reported that 
when he has a cyst surgery, he is incapacitated for several 
months.  A review of the record, however, does not find any 
medical records related to a surgery in 2004 for perirectal 
fistula.  As this evidence might show a varying level of 
disability for a separate period of time related to the 2004 
surgery to include consideration of entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30, a remand is necessary to obtain records relating to 
the 2004 perirectal fistula surgery to include pre-surgery, 
surgery, and post-surgery.  38 C.F.R. § 3.159(c)(4).   

In addition, in the May 2005 remand, the Board had requested 
that VA treatment records be secured from several facilities 
to essentially cover the period from August 2002 to the time 
of the request.  Our review finds that in October 2003, when 
seen at the Fort Myers VA outpatient clinic the veteran 
stated that he was moving to West Palm Beach the following 
month.  The first record from the New Orleans VA Medical 
Center is dated in December 2004 which was for intake as the 
veteran was new to that facility.  An additional attempt 
should be made to secure VA treatment records for the period 
from October 2003 to December 2004 to include a request to 
the West Palm Beach VA Medical Center.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Request information from the veteran as 
to the medical facility(ies) at which he 
was treated during the period from October 
2003 and December 2004.  He should also 
furnish information as to the date and 
place of his perirectal fistula surgery in 
2004.  

Based on the information he provides, 
request the pertinent VA treatment 
records.  If there is no reply, request 
treatment records from the West Palm Beach 
VA Medical Center from October 2003 to 
December 2004.

If the veteran has received private 
medical treatment from October 2003 to the 
present for his recurring perianal cysts 
and perirectal fistulae and/or the 
perirectal fistula surgery in 2004 was 
performed by a private medical provider, 
request that the veteran furnish 
identifying information and authorization 
for VA to request the private medical 
records.  

3.  Then, readjudicate the veteran's claim 
for an initial rating in excess of 10 
percent to include entitlement of a 
temporary total rating due to perirectal 
fistula surgery in 2004.  Additional 
evidence submitted or secured after 
certification of the case to the Board 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and allowed an appropriate time for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

